DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the application filed 08/09/2019 and the preliminary amendment filed 09/09/2019.

Claims 21-40 are pending in this application. Claims 1-20 have been cancelled.  


Drawings


2.	The drawings filed 08/09/2019 are accepted by the examiner.

Specification


3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  

Double Patenting


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number US 10432684.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. patent number US 10432684 contain every element of claims 21-40 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

	Current Application
US 10432684
21. A system comprising: 
a computing device configured to store a collection of files and to transmit a file selected by a mobile device to a display device in response to one or more commands submitted to the computing device by the mobile device, 








wherein there is no requirement that the display device and the computing device be in 

a mobile device configured to select a file stored on a computing device that is separate from the mobile device, where the mobile device is further configured to provide the selected file on the computing device to a display device that is separate from the computing device and the mobile device, to depict the selected file stored on the computing device, including the mobile device submitting one or more commands to the computing device to computing device to transmit the selected file to the display device for display, 

where there is no requirement that the display device and the computing device be in 

9. The system of claim 8 where the file is part of a collection of files that is stored on the computing device.


8. where there is no requirement that the display device and the computing device be in proximity of each other, that the display device and the mobile device be in proximity of each other, or that the computing device and the mobile device be in proximity of each other.
23. The system according to claim 21, wherein the collection of files stored on the computing device is configured for being browsed via the mobile device.
10. The system of claim 9 where the collection stored on the computing device is configured for being browsed via the mobile device.
24. The system according to claim 21, wherein the computing device is configured to scale a size of the file prior to information from the file being depicted by the display device.
11. The system of claim 8 where a size of the file was scaled by the computing device prior the information from the file being depicted by the display device.
25. The system according to claim 21, wherein the computing device is configured to scale a quality of the file prior to information from the file being depicted by the display device.
12. The system of claim 8 where a quality of the file was scaled by the computing device prior to the information from the file being depicted by the display device.
26. The system according to claim 21, wherein the computing device is configured to store an annotation to a file in the collection of files.
13. The system of claim 8, the display device further configured to present, under control of the mobile device, an annotation of the file. 

27. The system according to claim 26, wherein the annotation is created by the 


14. The system of claim 13 where the annotation is a text or voice annotation that was created and associated with the file via the mobile device.
29. The system according to claim 26, wherein the computing device is configured to transmit the annotation to the display device. 
13. The system of claim 8, the display device further configured to present, under control of the mobile device, an annotation of the file.



As to Claims 30-38:
Refer to the discussion of claims 21-29 above, respectively, for rejection. Claims 30-38 are the same as claims 21-29, except claims 30-38 are method claims and claims 21-29  are system claims (see also, claims 1-7 in US 10432684).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number US 9106759.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. patent number US 9106759 contain every element of claims 21-40 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  


Current Application
US 9106759
21. A system comprising: a computing device configured to store a collection of files and to transmit a file selected by a mobile device to a display device in response to one or more commands submitted to the computing device by the mobile device, 




















As to the remaining claims 22-40, they are also rejected under obvious type double patenting as stated in claim 21 above. 

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. patent number US 8225335.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. patent number US 8225335 contain every element of claims 21-40 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Current Application
US 8225335
21. A system comprising: a computing device configured to store a collection of files and to transmit a file selected by a mobile device to a display device in response to one or more commands submitted to the computing device by the mobile device, 










wherein there is no requirement that the display device and the computing device be in proximity of each other, that the display device and the mobile device be in proximity of each other, or that the 


the application further configured to operate a slide show based on using the at least one of the one or more electronic files stored on the base computing device, with operation of the slide show 



As to the remaining claims 22-40, they are also rejected under obvious type double patenting as stated in claim 21 above. 





Claim Rejections - 35 USC § 102


5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atkinson et al. (US 20060264209 A1).

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to Claim 21:
Atkinson teaches a system (Fig.1) comprising: a computing device  (remote storage and retrieval system 7; fig.1 and paragraphs 0019-0022) configured to store a collection of files and to transmit a file selected by a mobile device (mobile telephone 3-1, 3-2; fig.1 and paragraphs 0019-0022) to a display device (a personal computer 33; Fig.1) in response to one or more commands submitted to the computing device by the mobile device (paragraphs 0033-0035: the storage and retrieval system 7 includes an HTML based web interface (not shown) to allow users to have direct access to their images stored in the image database 27 from a personal computer 33 which can connect to the web interface via, for example, the PSTN 25 and the local exchange 35. In this embodiment, the users can access the storage and retrieval web interface via their PC 33…create and delete albums of images…browse photograph 0047: the ability of the users to use a separate personal computer 33 to manage their photographs in the database 27 is preferred because of the limited functionality and communication bandwidth available on most existing mobile telephones 3. However, with advances in mobile telephone technology, more of these management functions will be able to be performed by the user via their mobile telephone 3), wherein there is no requirement that the display device and the computing device be in proximity of each other, that the display device and the mobile device be in proximity of each other, or that the computing device and the mobile device be in proximity of each other (Fig.1). As to Claim 22:
Atkinson teaches the mobile device is in a first location and the display device is in a second location different from the first location (Fig.1). 

As to Claim 23:
Atkinson teaches the collection of files stored on the computing device is configured for being browsed via the mobile device (browsing; paragraphs 0031 and 0047).As to Claim 24:
Atkinson teaches the computing device is configured to scale a size of the file prior to information from the file being depicted by the display device (scaling; paragraphs 0030-0031).As to Claim 25:
Atkinson teaches the computing device is configured to scale a quality of the file prior to information from the file being depicted by the display device (scaling; paragraphs 0030-0031).As to Claim 26:
Atkinson teaches the computing device is configured to store an annotation to a file in the collection of files (annotation; paragraphs 0019, 0022-0023).As to Claim 27:
Atkinson teaches the annotation is created by the mobile device and sent to the computing device by the mobile device  (annotation; paragraphs 0019, 0022-0023, and 0025-0026).As to Claim 28:
Atkinson teaches the annotation is a text or voice annotation (a voice or text annotation; paragraphs 0019 and 0022).As to Claim 29:
Atkinson teaches the computing device is configured to transmit the annotation to the display device (annotation; paragraphs 0019, 0022-0023, 0025-0026, and 0033).As to Claims 30-38:
Refer to the discussion of claims 21-29 above, respectively, for rejection. Claims 30-38 are the same as claims 21-29, except claims 30-38 are method claims and claims 21-29  are system claimsAs to Claim 39:
The rejection of claim 21 above is incorporated herein in full.  Atkinson further teaches the use of a memory (paragraphs 0025 and 0052).As to Claim 40:
Refer to claim 22 above for rejection.


Conclusion

6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information

7.	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/VAN H NGUYEN/
Primary Examiner, Art Unit 2199